UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 19, 2012 Unigene Laboratories, Inc. (Exact name of registrant as specified in its charter) Delaware 0-16005 22-2328609 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 81 Fulton Street, Boonton, New Jersey (Address of principal executive offices) (Zip Code) (973) 265-1100 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01. Other Events. On March 22, 2012, Unigene Laboratories, Inc. reported that theU.S. Supreme Court denied Apotex’s Petition for a Writ of Certiorari on March 19, 2012, in Apotex, Inc., et al. v. Unigene Laboratories, Inc., et al., Supreme Court Docket No. 11-879.Thus, the validity of Unigene’s U.S. patent on Fortical® has been confirmedby the District Court and the Court of Appeals for the Federal Circuit. The August 25, 2011 decision of the Court of Appealsin favorof Unigenenow stands as the final decision. The Court of Appealsruled for Unigene affirming the District Court's grant of summary judgment of nonobviousness in favor of Unigene, affirmed the District Court's denial of Apotex’s motions, and affirmed the District Court's dismissal of Apotex's new claims and defenses. A copy of the press release describing this decision is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibit. Exhibit No. Document Description Press release dated March 22, 2012 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIGENE LABORATORIES, INC. By: /s/ Gregory T. Mayes Gregory T. Mayes, Chief Business Officer Date:March 22, 2012 Exhibit Index Exhibit No. Document Description Press release dated March 22, 2012
